LOGO [g735027g0506081627205.jpg]    Exhibit 10.5

SURMODICS, INC.

2019 EQUITY INCENTIVE PLAN

Restricted Stock Unit Award Agreement

(Director)

SurModics, Inc. (the “Company”), pursuant to its 2019 Equity Incentive Plan (the
“Plan”), hereby grants an award of Restricted Stock Units to you, the
Participant named below. The terms and conditions of this Award are set forth in
this Restricted Stock Unit Award Agreement (the “Agreement”), consisting of this
cover page and the Terms and Conditions on the following pages, and in the Plan
document, a copy of which has been provided to you. Any capitalized term that is
used but not defined in this Agreement shall have the meaning assigned to it in
the Plan as it currently exists or as it is amended in the future.

 

Name of Participant: [                                         
                   ] Number of Restricted Stock Units: [                    ]   
Grant Date:             , 20    

Vesting Schedule:

Scheduled Vesting Dates    Number of Restricted Stock Units that Vest

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding this Award of Restricted Stock
Units.

 

PARTICIPANT:    SURMODICS, INC.                                       
                                                       By:  
                                                                                
             Title:                                         
                                                   

 



--------------------------------------------------------------------------------

SurModics, Inc.

2019 Equity Incentive Plan

Restricted Stock Unit Award Agreement

Terms and Conditions

 

1.

Grant of Restricted Stock Units. The Company hereby confirms the grant to you,
as of the Grant Date and subject to the terms and conditions in this Agreement
and the Plan, of the number of Restricted Stock Units specified on the cover
page of this Agreement (the “Units”). Each Unit represents the right to receive
one Share of the Company’s common stock. Prior to their settlement or forfeiture
in accordance with the terms of this Agreement, the Units granted to you will be
credited to an account in your name maintained by the Company. This account
shall be unfunded and maintained for book-keeping purposes only, with the Units
simply representing an unfunded and unsecured contingent obligation of the
Company.

 

2.

Restrictions Applicable to Units. Neither this Award nor the Units subject to
this Award may be sold, assigned, transferred, exchanged or encumbered,
voluntarily or involuntarily, other than a transfer upon your death in
accordance with your will or by the laws of descent and distribution. Following
any such transfer, this Award shall continue to be subject to the same terms and
conditions that were applicable to this Award immediately prior to its transfer.
Any attempted transfer in violation of this Section 2 shall be void and without
effect. The Units and your right to receive Shares in settlement of the Units
under this Agreement shall be subject to forfeiture as provided in Section 5
until satisfaction of the vesting conditions set forth in Section 4.

 

3.

No Shareholder Rights. The Units subject to this Award do not entitle you to any
rights of a holder of the Company’s common stock. You will not have any of the
rights of a shareholder of the Company in connection with the grant of Units
subject to this Agreement unless and until Shares are issued to you upon
settlement of the Units as provided in Section 6.

 

4.

Vesting of Units. For purposes of this Agreement, “Vesting Date” means any date,
including the Scheduled Vesting Dates specified in the Vesting Schedule on the
cover page of this Agreement, on which Units subject to this Agreement vest as
provided in this Section 4.

 

  (a)

Scheduled Vesting. If you remain a Service Provider continuously from the Grant
Date specified on the cover page of this Agreement, then the Units will vest in
the amounts and on the Scheduled Vesting Dates specified in the Vesting
Schedule.

 

  (b)

Accelerated or Continued Vesting. All unvested Units shall vest in full upon the
occurrence of a Change in Control that occurs while you continue to be a Service
Provider.

 

5.

Effect of Termination of Service. Except as otherwise provided in accordance
with Section 4(b) above, if you cease to be a Service Provider, you will forfeit
all unvested Units.

 

6.

Settlement of Units. After any Units vest pursuant to Section 4, the Company
shall, as soon as practicable (but no later than the 15th day of the third
calendar month following the Vesting Date), cause to be issued and delivered to
you (or to your personal representative or your designated beneficiary or estate
in the event of your death, as applicable) one Share in payment and settlement
of each vested Unit. Delivery of the Shares shall be effected by the issuance of
a

 

Restricted Stock Unit Award Agreement (2019 Equity Incentive Plan)   Page 2



--------------------------------------------------------------------------------

  stock certificate to you, by an appropriate entry in the stock register
maintained by the Company’s transfer agent with a notice of issuance provided to
you, or by the electronic delivery of the Shares to a brokerage account you
designate, and shall be subject to compliance with all applicable legal
requirements as provided in Section 16(c) of the Plan, and shall be in complete
satisfaction and settlement of such vested Units.

 

7.

Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

8.

No Right to Continued Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.

 

9.

Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

10.

Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.

 

11.

Section 409A of the Code. The award of Units as provided in this Agreement and
any issuance of Shares or payment pursuant to this Agreement are intended to be
exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).

 

12.

Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Restricted Stock Unit Award by electronic means and request your
acceptance of this Agreement by electronic means. You hereby consent to receive
all applicable documentation by electronic delivery and to participate in the
Plan through an on-line (and/or voice activated) system established and
maintained by the Company or the Company’s third-party stock plan administrator.

By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.

 

Restricted Stock Unit Award Agreement (2019 Equity Incentive Plan)   Page 3